Jordan, Presiding Justice.
This is a land line case. Appellant is the owner of a certain portion of land in Land Lot 477 in the 11th District of Echols County, which is coterminous to, and to the north of land of the appellees in Land Lot 478. Appellant has owned his land since 1935 and appellee Tomlinson has lived on his land since 1927. Upon submission of the land line issue to the jury, under a charge admittedly without error, the jury found the original land lot line to be the one claimed by the appellees.
We have carefully examined the enumerations of error raised by the appellant and find no reversible error.

Judgment affirmed.


All the Justices concur.